Title: Memorandum List of Quitrents, 1769
From: Washington, George
To: 



[1769]

A List of Lands belonging to George Washington in the Northern Neck on wch Quitrents became due Michaelmas 1769.


In Fairfax County
Mt Vernon
2126 Acres


Bot of
Darrell
500




Clifton
1806




Brent
238




Wm Ashford
135




Geo: Ashford
135




S. Pearson
178




Wm Whiting
 200






 5318


Frederick Cty Taken up
760



Ditto

453



Ditto

183



Bot of McCraken
550



Johnston

 552






 2498


King George Cty


 1250


Hampshire Do


 240


Loudoun Do


 275


Loudoun & Fauquier—bot of Carter


 2682





 12263 @ 2/6 £15.6.7


August 21st 1770 Then Receivd from George Washington the above Sum of Fifteen pounds Six Shillings and Seven pence in full for the

Quitrents of the above Quantity of Twelve thousand two hundd & Sixty three acres of Land to Michaelmas one thousand Seven hundd and Sixty nine.

John Hough

